Citation Nr: 1444215	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-46 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to March 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In February 2014, the Board granted the Veteran's petition to reopen a prior claim for service connection for a psychiatric disorder and remanded the issue for additional development.

The Veteran testified before the undersigned Veterans Law Judge during an April 2013 videoconference hearing.  A transcript is of record.


FINDING OF FACT

The Veteran's personality disorder, diagnosed in service, is a congenital or developmental defect not subject to compensation within the meaning of applicable legislation; however, his diagnoses of generalized anxiety disorder and depressive disorder, not otherwise specified (NOS), had their onset in service, were superimposed on his personality disorder, and created additional psychiatric disability. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include generalized anxiety disorder and depressive disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.125, 4.127 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If a preponderance of the evidence supports a claim, or if the claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

During the period on appeal, the Veteran was diagnosed with generalized anxiety disorder, personality disorder, NOS, and depressive disorder, NOS.  See October 2008 and April 2014 VA Psychiatric Examinations.  

While the April 2014 VA examiner opined that, despite his preexisting symptoms, the Veteran's personality disorder did not fully exist prior to his service, the Board notes that congenital or developmental "defects," such as a personality disorders, automatically rebut the presumption of soundness and are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" was a valid exercise of the Secretary's authority); VAOPGCPREC 82-90 (July 18, 1990) (defining "defects" as "structural or inherent abnormalities or conditions which are more or less stationary in nature").  Service connection may, however, still be granted for a disability that was superimposed on a personality disorder and caused additional disability.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects may be service connected where a superimposed disease or injury occurs during service).  Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows they were unrelated to or superimposed upon his diagnosed personality disorder in service.  

The April 2014 VA examiner opined the Veteran's depressive disorder, NOS, was less likely than not directly related to service and was more likely related to his very poor health and the resulting limitations.  The rationale was that there was no clear link between the Veteran's depression and his in-service diagnoses of anxiety reaction and emotionally unstable personality.  That opinion is, however, inadequate, as it ignores the Veteran's report that he was depressed in service, records of hospitalization involving anxiety and depression in 1967, 1969, and 1971, and the Veteran's spouse's report that he has been depressed since they first began dating in 1971.  See April 2014 VA Psychiatric Examination; 1967, 1969, and 1971 VA Hospitalization Treatment Records.  The Veteran and his spouse are competent to report his symptoms, as the symptoms are lay-observable, and their reports are credible and entitled to probative weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  

The Board therefore gives more probative weight to the April 2014 VA examiner's opinion that it is difficult to answer with any degree of certainty whether an acquired psychiatric disability was superimposed on the Veteran's personality disorder in service.  The rationale was that few VA treatment records or service treatment records (STRs) indicate his anxiety or depression was so bad that he was unable to do his job and he attributed his current depression to his loss of function due to his major health problems; however, there were conflicting medical records regarding the Veteran's in-service symptoms of anxiety, depression, and emotional instability, his disciplinary issues increased in severity in approximately 1964 and led to his discharge, and buddy statements that the Veteran had changed after returning from Germany could be regarded as a link from his problems in the Army to his problems continuing after the Army.

The medical evidence is therefore in relative equipoise and the Board resolves all doubt in favor of the Veteran to find that his diagnoses of generalized anxiety disorder and depressive disorder, not otherwise specified (NOS), had their onset in service, were superimposed on his personality disorder, and created additional psychiatric disability.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56; 38 C.F.R. § 3.102.

In light of the favorable decision, a discussion of Board's duties to notify and assist is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  


ORDER

Service connection for a psychiatric disability, to include generalized anxiety disorder and depressive disorder, NOS, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


